Sanders, J.
(dissenting) — The majority asserts chapter 26.44 RCW does not permit a claim against the Department of Social and Health Services (DSHS) for negligent investigation under these facts; however, I believe the majority misstates the duty owed by DSHS to avoid harming the child during its investigations and misreads precedent.
*603This case reviews a summary judgment. Therefore we engage in the same inquiry as the trial court. Wilson v. Steinbach, 98 Wn.2d 434, 437, 656 P.2d 1030 (1982). All facts and inferences must be considered in the light most favorable to the nonmoving party. Id. Here, DSHS moved for summary judgment and the foster parents were the nonmoving party.
The home specialists who examined the 16-month-old child recall the facts in a substantially different light than the foster parents. For the purpose of this review, we must therefore rely on the recollection of the foster parents, the nonmoving party:
The first thing is they were kind of looking at [the 16-month-old child]. “Geez, do you see redness?” One would say yes; one would say no. And then they started pointing and touching the outside. And I would say it was probably—it was both of them. I think one did it first and then the other one, and they were kind of bantering back and forth.
And then that’s when they went in and stuck their hands in and pulled apart like this.
.... To me there [were] two types of touching. One was the actual poking of the outer area. Not her legs but her private areas.
.... The other was sticking their hands inside of her and pulling her apart like so.
Clerk’s Papers 227-29.
The plaintiff in a tort action must prove the defendant owed a plaintiff a duty of care. Maltman v. Sauer, 84 Wn.2d 975, 979-80, 530 P.2d 254 (1975). Here the question for review is not the existence of a duty under chapter 26.44 RCW, but the extent of that duty. We must decide whether the facts as stated above give rise to a cause of action for negligent investigation under chapter 26.44 RCW.
*604RCW 26.44.010 states the purpose of chapter 26.44 as follows:
The Washington state legislature finds and declares: The bond between a child and his or her parent, custodian, or guardian is of paramount importance, and any intervention into the life of a child is also an intervention into the life of the parent, custodian, or guardian; however, [where] instances of non-accidental injury, neglect, death, sexual abuse and cruelty to children by their parents, custodians or guardians have occurred, and in the instance where a child is deprived of his or her right to conditions of minimal nurture, health, and safety, the state is justified in emergency intervention based upon verified information; and therefore the Washington state legislature hereby provides for the reporting of such cases to the appropriate public authorities. It is the intent of the legislature that, as a result of such reports, protective services shall be made available in an effort to prevent further abuses, and to safeguard the general welfare of such children . . . .[6]
(Emphasis added.)
The legislature then defined what it meant by “protective services”: “ ‘Child protective services’ means those services provided by the department designed to protect children from child abuse and neglect and safeguard such children from future abuse and neglect, and conduct investigations of child abuse and neglect reports.” RCW 26.44.020(16) (emphasis added).
The majority relies upon the Bennett test to determine whether a cause of action is implied in chapter 26.44 RCW. Bennett v. Hardy, 113 Wn.2d 912, 920-21, 784 P.2d 1258 (1990) (citing In re Wash. Pub. Power Supply Sys. Sec. Litig., 823 F.2d 1349, 1353 (9th Cir. 1987)). However because the majority fails to carefully review the clear language of RCW 26.44.010, it improperly applies the third Bennett element. This third element requires us to determine whether the underlying purpose of the legislation is consistent with inferring a remedy. Id.
Where the statutory language is plain and unambiguous *605the meaning must first be derived from the wording of the statute itself. Only if the meaning is not clear may related statutes be used to derive meaning. Dep’t of Ecology v. Campbell & Gwinn, L.L.C., 146 Wn.2d 1, 10-12, 43 P.3d 4 (2002). The legislature opined its intent of chapter 26.44 RCW directly in RCW 26.44.010. It is clear from the language that the purpose of the statute is to “prevent further abuses” and “safeguard the general welfare of. . . children.” Thus the central purpose underlying DSHS’ statutory duty to investigate allegations of child abuse is to protect children from harm. This purpose imposes a duty on DSHS to act reasonably when conducting investigations. By the same token, the statutory purpose of protection is antithetical to DSHS itself negligently inflicting harm on a child.
This is not the first time we have determined the purpose of chapter 26.44 RCW. In Tyner we stated, “RCW 26.44.050 has two purposes: to protect children and preserve the integrity of the family.” Tyner v. Dep’t of Soc. & Health Servs., 141 Wn.2d 68, 80, 1 P.3d 1148 (2000). I would affirm that holding here.
The majority supports its conclusion with a factual recounting of prior cases, but fails to address the holdings and underlying principles of those cases. The majority reiterates the argument made in the dissent by Judge Morgan of the Court of Appeals where he suggests the 12 Washington Court of Appeals cases addressing negligent investigation have limited liability to three factual scenarios: (1) negligently placing a child in an abusive setting, (2) negligently failing to remove a child from an abusive setting, or (3) negligently removing a child from the home of an innocent, nonabusive parent. M.W. v. Dep’t of Soc. & Health Servs., 110 Wn. App. 233, 255, 39 P.3d 993 (2002) (Morgan, J., dissenting). However, this type of analysis only informs us of the factual context of the cases but does not suggest liability is necessarily limited to those facts. Typically the principle upon which tort liability is imposed is more general than any specific facts which may fall within that principle.
*606The majority overlooks the core predicate that in all of the previous cases, as a direct and proximate result of DSHS’ investigations, a child or parent was harmed. Similarly, in the case before us, a 16-month-old child may have been harmed as the result of an investigation by DSHS.
In his dissent below, Judge Morgan discusses Babcock v. State, 116 Wn.2d 596, 809 P.2d 143 (1991). There, several young girls were placed in foster care with a man who sexually abused them. It was alleged the abuse would not have occurred had the State conducted a proper investigation. Id. at 604-06. In Yonker an ex-wife complained to DSHS that she suspected child abuse and DSHS took no action. Yonker v. Dep’t of Soc. & Health Servs., 85 Wn. App. 71, 72-73, 930 P.2d 958 (1997). In both cases the injury was not placement, but what happened as a consequence of negligent investigations.
Also in Rodriguez the Court of Appeals was concerned with negligent investigation methods and intimidation of children alleged to have been abused. Rodriguez v. Perez, 99 Wn. App. 439, 441-42, 994 P.2d 874 (2000) (holding law enforcement owed duty similar to that owed by DSHS under RCW 26.44.050). The court in Rodriguez recognized what we clarified in Tyner—that the duty under RCW 26.44.050 “derives from the paramount importance that is placed on the welfare of the child.” Rodriguez, 99 Wn. App. at 444; Tyner, 141 Wn.2d at 77-80. Even Justice Talmadge in his Tyner dissent recognized, “the purpose of Washington’s child abuse reporting laws is to protect the children, and those laws create no rights for abusers.” Tyner, 141 Wn.2d at 96 (Talmadge, J., dissenting).
Although the prior scenarios differ somewhat from the facts before us, our prior reasoning supports a recognition of liability when DSHS directly harms a child through negligent investigation.7 In fact this seems an even cleaner application of the rule than the cases which preceded it.
*607I would recognize the fundamental duty of DSHS to not harm the child during its investigation and therefore would affirm the Court of Appeals disposition, and accordingly dissent.
Chambers, J., concurs with Sanders, J.

 The majority conveniently fails to quote the above italicized portion of RCW 26.44.010.


 I agree with the majority that the Court of Appeals’ reliance on Lesley may not be justified, as the Lesley court analyzes the existence of qualified immunity and not the scope of duty. Lesley v. Dep’t of Soc. & Health Servs., 83 Wn. App. 263, 273-77, 921 P.2d 1066 (1996).